Exhibit 99.1 Energy XXI Reports Audited Fiscal Year-end Results And Provides Operational Update · Full-year volumes rise 13 percent to average 21,800 BOE per day · Fiscal 2010 EBITDA totaled $284 million · Exploration and development program advances HOUSTON – Sept. 7, 2010 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced audited fiscal fourth-quarter and full-year financial and operating results for the period ended June30, 2010, and provided an operational update. For the full year, earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) was $283.7 million, compared with $277.0 million in fiscal 2009.The company reported net income available for common shareholders of $23.0 million ($0.56 per share – diluted) for fiscal 2010, on revenues of $498.9 million and production of 21,800 barrels of oil equivalent per day (BOE/d).These results compare with a net loss for fiscal 2009 of $571.6million ($19.77 per share), which included the impact of non-cash ceiling test write-downs. For the 2010 fiscal fourth quarter, EBITDA totaled $78.8million on revenues of $139.4million, as volumes averaged 25,300 BOE/d.These results compared with 2009 fiscal fourth-quarter EBITDA of $66.5million on revenues of $101.1million and volumes of 18,700 BOE/d.Net income available for common shareholders in the 2010 fiscal fourth quarter totaled $10.1million ($0.20 per share – diluted), compared with a fiscal 2009 fourth-quarter net loss of $17.2million ($0.59 per share). “As we pre-announced last month, Energy XXI achieved significant growth in fiscal 2010, including a 42percent increase in proved reserves and a similar increase in daily production rates from June 2009 to June 2010,” EnergyXXI Chairman and CEO John Schiller said.“Our oil-focused production portfolio continues to generate industry-leading margins, providing more than enough cash to fund the capital program and to reduce debt, even as we press ahead with exploration and development activity at the high-potential ultra-deep-shelf play. We currently expect first production from the Davy Jones discovery in the second half of next calendar year, less than 20 months after finishing drilling the discovery well.Drilling is progressing at the Davy Jones offset well, and we are encouraged with the drilling of the Blackbeard East exploration well.Fiscal 2011 is shaping up to be a watershed year for Energy XXI.” 1 Shelf Exploration and Development Activity Energy XXI has remained active within its core producing properties and has received permits to perform workovers, recompletions and sidetracks for wells in its Main Pass 61, South Timbalier 21, East Cameron 334 and Eugene Island 275 and 330 fields.To date, none of the company’s production, drilling activities or future plans has been materially affected by the deepwater Gulf of Mexico oil spill. Within the ultra-deep shelf program, including Davy Jones and Blackbeard West, the McMoRan-operated partnership (in which the company has various interests) has identified 15 sub-salt prospects in shallow water near existing infrastructure.The partnership’s near-term sub-salt-shelf drilling plans include the Blackbeard East and Lafitte exploratory wells and the delineation well at Davy Jones. In February 2010, theDavy Jones discovery well on South Marsh Island Block 230 was drilled to a total depth of 29,000 feet. As reported in January 2010, McMoRan logged 200 net feet of pay in multiple Eocene/Paleocene (Wilcox) sands in the well. In March 2010, a production liner was set and the well was temporarily abandoned until necessary equipment for the completion is available. Flow testing will be required to confirm the ultimate hydrocarbon flow rates from the well. Long-lead-time equipment needed to complete, test and produce the well has been ordered, with first flow expected in the third calendar quarter of 2011. On April 7, 2010, the partnership commenced drilling the Davy Jones offset appraisal well (Davy Jones #2) on South Marsh Island Block 234, two and a half miles southwest of the discovery well. The well is drilling below 15,000 feet on its way to a proposed total depth of 29,950 feet. Davy Jones #2 is expected to test similar sections up-dip to the discovery well, as well as deeper objectives, including potential additional Wilcox and possibly Cretaceous (Tuscaloosa) sections. Davy Jones involves a large structure encompassing four lease blocks (20,000 acres). Energy XXI is funding 14.1 percent of the exploratory costs to earn a 15.8 percent working interest and 12.6percent net revenue interest in Davy Jones.The company’s investment in both wells at Davy Jones to date has totaled about $27 million. The Blackbeard East exploration well commenced drilling on March 8, 2010 and is drilling below 21,500 feet. The well, which is located in 80 feet of water on South Timbalier Block 144, has a proposed total depth of 29,950 feet, targeting Middle and Deep Miocene objectives seen below 30,000 feet in Blackbeard West, nine miles away, as well as younger Miocene objectives.Energy XXI is funding 16 percent of the exploratory costs to earn an 18 percent working interest and 14.35 percent net revenue interest in Blackbeard East. The company’s investment in the well to date has totaled about $14 million. The Lafitte exploration well is expected to commence drilling in 2010 with Energy XXI funding 16 percent of the exploratory costs to earn an 18 percent working interest and a 14.6 percent net revenue interest.Like Blackbeard East, Lafitte will target Middle and Deep Miocene objectives. Lafitte is located on Eugene Island Block 223 in 140 feet of water. 2 ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below are reconciliations of net income to EBITDA, a non-GAAP financial measure.The company uses this non-GAAP measure as a key metric for the management of the company and to demonstrate the company’s ability to internally fund capital expenditures and service debt.The non-GAAP measure is useful in comparisons of oil and gas exploration and production companies as it excludes non-operating fluctuations in assets and liabilities. Quarter Ended June 30, Year Ended June 30, Net Income (Loss) as Reported $ $ ) $ $ ) Total other (income) expense Impairment of oil and gas properties — — — Depreciation, depletion and amortization Income tax expense (benefit) ) ) EBITDA $ EBITDA Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted 3 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments Total Current Assets Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Oil and natural gas properties - full cost method of accounting, including $144.3 million and $165.4 million unevaluated properties at June 30, 2010 and 2009, respectively Other property and equipment Total Property and Equipment Other Assets Derivative financial instruments Debt issuance costs, net of accumulated amortization Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Asset retirement obligations Derivative financial instruments Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities, face value of $728,562 and $858,720 at June 30, 2010 and 2009, respectively Deferred income taxes Asset retirement obligations Derivative financial instruments Other liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.001 par value, 2,500,000 shares authorized and 1,100,000 shares and no shares issued and outstanding at June 30, 2010 and 2009, respectively. 11 — Common stock, $0.005 par value, 200,000,000 shares authorized and 50,819,109 and 29,283,052 shares issued and 50,636,719 and 29,150,117 shares outstanding at June 30, 2010 and 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of income taxes Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ 4 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share information) Quarter Ended June 30, Year Ended June 30, Revenues Crude oil sales $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes ) Impairment of oil and gas properties — — — Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense Loss (gain) on derivative financial instruments ) Total Costs and Expenses Operating Income (Loss) ) Other Income (Expense) Interest income 99 Interest expense ) Total Other Expense ) Income (Loss) Before Income Taxes ) Income Tax Expense (Benefit) ) ) Net Income (Loss) ) ) Preferred Stock Dividends — — Net Income (Loss) Attributable to Common Stockholders $ $ ) $ $ ) Earnings (Loss) per Share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted Average Number of Common Shares Outstanding Basic Diluted 5 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (In Thousands) Accum. Other Compre- Total Additional Retained Hensive Stock- Preferred Stock Common Stock Paid-in Earnings Income holders’ Shares Value Shares Value Capital (Deficit) (Loss) Equity Balance, June 30, 2007 $
